Case 3:17-cv-01124-MMA-WVG Document 97-7 Filed 08/05/19 PageID.1823 Page 1 of 23




                                  EXHIBIT 2
Case 3:17-cv-01124-MMA-WVG Document 97-7 Filed 08/05/19 PageID.1824 Page 2 of 23
Case 3:17-cv-01124~MMA-WVG Document 47-2 Filed 12/03/18 PagelD.552 Page 119 of 196




                                       INVENTORY AND LICENSE AGREEMENT

      THIS INVENTORY AMD LICENSE AGREEMENT is made and entered into this 25th day of August,
      2010, by and between Avidas Pharmaceuticals LLC, a limited liability company (hereinafter referred to as
      "Avidas" or the "Licensor"), and SciDerma Medical LLC, a limited liability company (hereuiafter referred
      to as the "Sub-licensee"),


      WHEREAS, Licensor has an exclusive worldwide license to grant sublicenses, to make, have made,
      market, promote, use and sell a line of cosmetic and sunscreen products ("Products") under the Product
      Trademarks and has an exclusive worldwide license to the Know-How upon which the Products are based;
      and

      WHEREAS Licensor has inventory of some of the Products and Sub-licensee desires to purchase such
      inventory to initiate sales of the Products in the Territory; and

      WHEREAS Licensor wishes to sub-Ucense and grant to Sub-licensee the right to use the Know-How, to
      market, promote, use and sell the Products in the Territory and wishes to sub-license the Product
      Trademarks in the Territory and; ^ ^ ^-\\ d

      WHEREAS Sub-licensee wishes to sublicense the right to igaffcet, promote, use and sell the Products in
      Territory and wishes to sub-license the Product Trademark^'Territory.
                                                                                                                      /fl^
      NOW, THEREFORE, in consideration of the premises, the parties agree as follows;

          1. DEPINTTIONS: The following terms as used m this Agreement shall have the meanings set forth
               in this Article 1.

                   a. "Affiliate" shall mean with respect to any Person, any other Person that directly, or
                        indirectly through one or more intermediaries, controls, is controlled by or is under
                        common control with, such Person. A Person shall be regarded as in control of another
                        Person if such Person owns, or directly or indirectly controls, more than fifty percent
                        (50%) of the voting securities (or comparable equity interests) or other ownership
                        interests of the other Person, or if such Person directly or indirectly possesses the power
                        to direct or cause the direction of the management or policies of the other Person,
                        whether through the ownership of voting securities, by contract or any other means
                         whatsoever.


                    b. "Agreement' shall mean this Agreement, together with all appendices, exhibits and
                         schedules referenced herein or attached hereto, and as the same may be amended or
                         supplemented from time to time hereafter pursuant to the provisions hereof.

                    c. "Applicable Laws and Regulations" shall mean all applicable federal, state and local
                         laws, regulations, rules or guidelines then applicable in the Territory that govern the
                         services and transactions contemplated by this Agreement.

                    d. "Avidas Trademarks" shall mean the trademarks of Licensor, including the name Avidas.

                    e. "Intellectual Property" shall mean the intellectual property rights, shall include without
                         limitation any patents, patents pending, know-how, confidential trade secrets or other
                         proprietary information owned, licensed or developed by Licensor with respect to the
                         Products. Intellectual Property shall include all data, results, reports, customer data,
                         including the Vitaphenol web-site, sales and marketing data and the interpretation of data
                         by its contractors, sub-contractors and by the Sub-licensee, and its contractors and sub-
                         contractors, during the term of this agreement,


                                                                            PLAINTIFF'S
                                                                               EXHIBIT^
                                                                                   5^f
Case 3:17-cv-01124-MMA-WVG Document 97-7 Filed 08/05/19 PageID.1825 Page 3 of 23
Case 3:17-cv-01124"MMA-WVG Document 47-2 Filed 12/03/18 PagelD.553 Page 120 of 196




                f. "Know-How" shall mean alt information and material, technical data and other know-
                     how, developed, licensed or acquired by Licensor which relates to the manufacture,
                     promotion, use or sale of a Product. Know-How shall include but not be limited to
                     detailed formulation information concerning the Products as well as all clinical and
                     laboratory and any other scientific or medical data and information concerning such
                     Products. Know How shall also include all information concerning Licensor's vendors
                     supplying products or services in respect of the Products, including copies of all
                     agreements witfa such vendors. Exhibit I hereto is a list of all vendors of Licensor
                     supplying products or services in respect of the Products.

                 g. "La Jolla Spa MD Trademarks" shall mean those Product Trademarks identified as La
                      Jolla Spa MD Trademarks on Exhibit II hereto, including, without limitation tiw name La
                      JollaSpaMD.

                 h. "Net Sales" shall mean the gross amount invoiced for the Products by Sub-licensee or Its
                      affiliates to una£Rliated third parties in the Territory, less returns and less the following
                      amounts to the extent deducted from or on such invoice or absorbed or accrued by Sub-
                      licensee or its affiliates as required by United States generally accepted accounting
                      principles: (i) customary quantity, trade and/or cash discounts, chargebacks, returns,
                      allowances, rebates and price adjusbnents allowed or given; and (ii) sales and other
                      excise taxes and duties directly related to the sale, to the extent such items are included in
                     the gross invoice price.


                 i, "Product" shall mean any formulation manufactured, developed or to be developed or
                      marketed and sold by Sub-Hcensee under the Product Trademarks, including, without
                      limitation, the products listed on Exhibit IU hereto.

                j, "Product Trademarks" shall mean the trademarks listed in Exhibit U hereto, including,
                      without limitation, the Vitaphenol Trademarks and La Jolla Spa MD Trademarks.

                 k. "Professional Customers" shall mean dermatologists, aestheticians, plastic surgeons and
                      other healthcare providers in the Territory.

                 1. "Retail Customers" shall mean all customers in the Territory other than Professional
                      Customers.


                 m. "Territory" shall mean the United States of America, including Puerto Rico, Guam and
                     any other territories or protectorates of the United States and Canada.

                 n. "Vitaphenol Trademarks" shall mean those Product Trademarks identified as Vitaphenol
                      Trademarks on Exhibit II hereto, including, without limitation the name Vitaphenol.

         2, Licensor's Grant of Rights

                 a. Licensor grants to Sub-licensee an exclusive sub-license to make, market and sell the
                      Products in the Territory. The Parties agree that the Licensor is granting no rights with
                      respect to the Product outside of the Territory and that Licensor retains all rights to the
                      Product, including but not limited to the license to make, develop, market and sell, for all
                      other worldwide territories outside of the Territory.

                 b. Licensor hereby grants to Sub-licensee an exclusive right to use the Know-How, to
                     market, promote and sell the Products in the Territory soley hi connection with its du'ect
                     sales and marketing of the Products.
Case 3:17-cv-01124-MMA-WVG Document 97-7 Filed 08/05/19 PageID.1826 Page 4 of 23
Case 3:17-cv-01124-MMA-WVG Document 47-2 Filed 12/03/18 PagetD.554 Page 121 of 196




                 c. Licensor hereby grants to Sub-licensee an exclusive license to use the Vitaphenol
                     Trademarks in the Territory soley in connection with its direct sales and marketmg of the
                     Products.
                                                                                    ,^"
                 d. Licensor hereby grants to Sub-licensee a non-exclusive ]^ense to use the La Jolla Spa
                     MD Trademarks in the Territory. La Jolla Spa MD q^la. JoUa, California, shall retata
                     Ifae right to use the La Jolla Spa MD Trademarks in^6nnection with the spa and products
                     other than the Products. Sub-Iicensee shall have arf exclusive license within the Territory
                     to use the La Jo] la Spa MD Trademarks m connection with the Products soley in
                     connection with its direct sales and marketing of the Products.

                 e. Sub-licensee shall not (a) use the Product Trademarks in a way that might materially
                     prejudice their distinctiveness or validity or the goodwill, or (b) use any frademarks or
                     trade names so resembling any of the Product Trademarks as to be likely to cause
                     confusion or deception.

                 f. Licensor hereby grants to Sub-licensee a non-exclusive, royalty-free license to use the
                      Avidas Trademark solely in connection with performing its obligations hereunder.

                 g. Sub-licensee shall not (a) use the Avidas Trademarks in a way that might materially
                     prejudice their distinctiveness or validity or the goodwill of Licensor therein, or (b) use
                     any trademarks or trade names so resembling any of the Avidas Trademarks as to be
                     likely to cause confusion or deception,

                 h. This Agreement shall not transfer ownership of any of the Product Trademarks or Avidas
                     Trademarks to Sub-Hcensee.


         3. Licensor's obligations

                 a. Payment for and transfer of Inventory located at Innovative Fulfillment Solutions
                     ("IPS"). Upon payment by Sub-licensee to Licensor for the Product inventory located at
                     BPS, title to such inventory shall pass to Sub-licensee. The parties agree that risk of loss
                     for the inventory, or any part thereof, shall remain with the titie to such inventory and not
                     pass to Sub-licensee until the payment by Sub-Hcensee to Licensor for such inventory.
                     The Product uiventory as of August 13, 2010 is listed on Exhibit IV hereto. The parties
                     agree that in the event the Product inventory changes from the amount shown on Exhibit
                     TV. Sub-licensee shall only pay for the inventory it receives in good and marketable
                     condition. Licensor shall advise IPS of this Agreement and cooperate with Sub-licensee
                     to transition inventory held in ?S in a timely fashion until the final inventory transition is
                     complete. Payment and transfer of title shall occur m three parts. Title for one-lhird of
                     the inventoty of each SKU on Exhibit FV shall be transferred to Sub-licensee upon
                     payment to Licensor on August 27th, 2010 for one third of such mventory. Title to the
                     next one-third of the inventory on Bxhibit tV shall be transferred to Sub-licensee on
                     September 27th, 2010 on receipt of payment by Licensor for such inventory. Title to the
                     balance of inventory shall be transferred on October 27th, 2010 on receipt of payment
                     from Sub-licensee for such inventory. Both parties acknowledge there is product which
                     has been sold to professional customers still available for resale.

                 b. Manufacture/ Product Supply. Upon the last payment by Licensee to Licensor for the
                     Product inventory located at IPS, Licensor shall facilitate the transfer of the management
                     of the Product manufacture and supply in the Territory to Sub-licensee.

                 c. Marketing Materials, Licensor shall supply a copy of all Licensor's marketing
                     information that Licensor has used in marketing the Product promptly following
                     execution of this Agreement. A list of such information may be found on Exhibit V
                     hereto. Licensor further agrees to consult with Sub-Hcensee to explain the marketing
Case 3:17-cv-01124-MMA-WVG Document 97-7 Filed 08/05/19 PageID.1827 Page 5 of 23
Case 3:17"cv-01124"MMA~WVG Document 47-2 Filed 12/03/18 PagelD.555 Page 122 of 196




                     information to enable Sub-licensee to make full use of such information in support of its
                     efforts to promote and sell the Products. Licensor authorizes Sub-licensee to continue to
                     make all claims and representations concerning the Products that Licensor is or has been
                     making.

                 d. Promotion Materials. Licensor agrees to supply Sub-Iicensee with electronic Portable
                     Document Format (PDF) files and appropriate high resolution files (e.g. Quark files,
                     IIlusb-ator files, JPEG files, etc) in its possession that can be used to create promotional
                     materials, or any literature, promotional materials, or similar items that Licensor
                     possesses. Sub-Iicensee shall have the right to use all such marketing materials. Licensor
                     shall provide marketing materials and samples currently in inventory to Sub-Iicensee for
                     a price not greater than the cost paid by Licensor for such materials. The payment tenns
                     shall be negotiated in good faith between the Parties. Sub-licensee shall have the right to
                     create its own marketing materials utilizing the trademarks owned by Licensor in
                     accordance with Article 4h.

                 e. Transfer ofWebsite and Telephone Numbers. Licensor agrees to transfer to Sub-licensee
                      management of the Product website and phone numbers associated with the Products.
                      During the Term of this Agreement, Sub-licensee shall be responsible for the costs of
                      maintaining and updating the Products' website and phone numbers. The Products'
                      website shall continue to be owned by Licensor.

         4. Sub-Iicensee obligations

                 a. Inventory located at IPS. Sub-licensee inspected the physical inventory on August 13,
                      2010. BPS provided a written confirmation of the physical inventory count as of August
                      13, 2010 which is reflected in Exhibit IV. Sub-licensee shall be responsible to pay
                     Licensor onfy for the Products it receives in good and marketable condition. The price to
                     be paid by Sub-licensee for each item of Product inventory is set forth in Exhibit IV.

                 b. IPS Product Services. Upon execution of this agreement, Sub-Iicensee shall be
                     responsible for the payment of IPS for Products warehousing, distribution and all IPS-
                     related services. Sub-licensee's costs for Products distribution shall include the actual
                     cost of selling and delivering Product to sub-licensee's customers.

                 o. Manufacture/ Product Supply. The parties agree that, following execution of this
                     Agreement, Licensor shall initiate transition of manufacturing responsibility to Sub-
                     licenses but such transition shall not be finalized until Sub-licensee has paid Licensor for
                     all inventory located at IPS. The current manufacturers are Harmony for all Vitaphenol
                     Products with the exception of Vitaphenol CRS which is manufactured by Topix
                     Pharmaceuticals ("Topix"). Licensor retains the manufacturing rights to continue
                     manufacture with Harmony and Topix for Product outside of the Territory. Sub-licensee
                     shall be responsible for &e packaging changes to the Product to include Sub-licensee's
                     name and logo on the Product packaging and shall be responsible to make any additional
                     packaging changes as agreed by the Parties and in accordance with the manufacturing
                     contracts. Sub-ticensee shall be responsible for Sub-licensee's product supply orders for
                     the Territory and such supply payments to any manufacturer, including Harmony, in
                     accordance with the manufacturing contracts accepted by Sub-licensee, includmg the
                     payment set forth in Article 6 for the Product inventory items listed in Exhibit VI which
                     are uitended for the Territory located at Harmony. This amount shall be paid prior to the
                     transfer of any maaufacturuig responsibilities of Product to Sub-licensee in the Territory
                     and before the first purchase order fi-om Sub-Iicensee to Harmony, unless mutually
                     agreed by Licensor and Harmony. Sub-licensee shall also be responsible for Product
                     packaging, supply order and payment for samples of Products in accordance with the
                     manufacturing contracts accepted by Sub-licensee.
Case 3:17-cv-01124-MMA-WVG Document 97-7 Filed 08/05/19 PageID.1828 Page 6 of 23
Case 3:17"cv-.01124-MMA-WVG Document 47-2 Filed 12/03/18 PagelD.556 Page 123 of 196




              d. Licensing Fees, Sub-Iicensee shall pay all Licensing fees and royalties in accordance
                  with Article 6 of this Agreement and payments shall be in United States currency.

               e. Marketing and Promotion. As of the Execution Date and continuing throughout the
                   Term, Sub-licensee agrees to use commercially reasonable efforts to promote the
                   products in the Territory with the same resource commitment that Sub-licensee would
                   make to its own product in the first position.

               f. Customer Representation. Sub-licensee will not make any false or misleading
                   representations to Professional Customers, Retail Customers or others regarding Licensor
                   or the Products and will not make any representations, warranties or guarantees with
                   respect to the specifications, features or capabilities of the Products that are false or
                   misleading or otherwise inconsistent with the documentation accompanying or describing
                   the Product. Sub-licensee agrees to undertake timely and complete corrective action for
                   any deviations fi'om this.

               g. Product Pricing/Wholesalers/Third Party Payers. Sub-licensee shall have the sole
                   authority for product pricing to Professional Customers, Retail Customers, wholesalers
                   and third party payers, however Net Selling Prices shall not be less than 75% of the
                   prices set forth in Exhibit HI hereto. Net Selling Prices are the gross invoiced price less
                   any discounts, rebates or any reductions -from gross selling price as defined by Net Sales
                   in Article Ih.

               h. Marketing Materials. At Sub-licensee's expense, Sub-licensee shall have responsibility
                   for all sales, promotion and advertising materials to promote the Product. Any new
                   materials developed or distributed, regardless of the form relating to the Product shall be
                   reviewed by Licensor to ensure the Product trademarks are property displayed, such
                   review shall be completed within ten (10) days from submission by Sub-licensee to
                   Licensor. Sub-licensee shall not distribute any Product materials which have not been
                   approved by Licensor, provided that Licensor may not unreasonably withhold approval.

               i. Insurance. During the Term and for one (1) year after any expiration or termination of
                    this Agreement, Sub-licensee shall maintain commercial liability insurance for the
                    Products in the Territory. It is further agreed that Sub-licensee, prior to making any sales
                    of the Products, shall enter into a customary product contractual liability insurance policy
                    evidence of products and contractual liability insurance coverage of not less than two
                   million dollars ($2,000,000) aggregate liability limits and no less than the amount of
                   coverage required by manufacturers. Each insurer shall name the other as an additional
                   insured, as their mterests may appear. Such evidence of insurance coverage can be in the
                   form of the original policy or Certificate of Insurance, which shall provide that the
                   insurer has assumed the liability. In addition, such insurers shall warrant that such
                   insurance will not be changed or canceled without at least thirty (30) days prior written
                   notice to the respective mdemnities. Sub-liceasee shall provide to Licensor a copy of the
                   certificates of insurance, evidencing the coverage specified herein.

               j. Sales and Royalty Monthly Reporting. Sub-licensee shall provide a detailed electronic
                    report with each monthly royalty payment detailing the Net Sales and for each Product
                    sold, the customer name and address, the customer type (i.e., Retail or Professional) the
                   Product identity (e.g.,. VDC), the quantity sold and the selling price and the details of any
                   deductions from the mvoiced price including any Product returns. Monthly payments
                   and reports shall begin in the first month following the date of first invoice of any
                   Product sold under this Agreement for which a royalty is due and shall continue through
                   the Term of this Agreement

               k. Record Keepuig and Audits. Sub-licensee agrees to keep full and accurate records in
                   accordance with GAAP. Such records shall be maintained for a period of twelve (12)




                                                                                                        1^.
Case 3:17-cv-01124-MMA-WVG Document 97-7 Filed 08/05/19 PageID.1829 Page 7 of 23
Case 3:17-cv-01124-MMA-WVG Document 47-2 Filed 12/03/18 PageiD.557 Page 124 of. 196




                    monlfas after the end of the Term or longer if required by applicable law. Upon the
                    request of Licensor, Sub-licensee shal] permit an independent public accountant selected
                    by Licensor and acceptable to Sub-licensee, which acceptance will not be unreasonably
                    denied, to have access to such of the records of Sub-licensee as may be necessary to
                    verify the accuracy of the royalty reports, but this right may not be exercised more than
                    twice in any one calendar year during the Term of this Agreement and for a period of one
                    year following its expiration or early termination. Any such audit shall be at Licensor's
                    expense and must bo conducted during normal business hours and in a manner that does
                    not disturb tile business ofSub-licensee.

                I. Sub-licensee agrees to sell Product to Diane York-Goldman and Mitch Goldman in
                    accordance with the terms of Licensor's La Jolla Spa Agreement. In accordance with
                    such agreement, Diane York-Goldman may purchase the Products solely for resale on the
                    premises of the La Jolla Spa located at 7630 Fay Avenue, La Jolla, CA and Mitch
                    Goldman may purchase the Products solely for resale on tfae premises of Mitch
                    Goldman's Spa located at 9339 Genesee Avenue, Suitel25, La Jolla, CA at a price equal
                    to actual full cost of goods. Sub-licensee shall not be obligated to pay royalties to
                    Licensor on sales to Diane York-Goldman and Mitch Goldmaa. Sub-licensee also agrees
                    to sell the Products to Licensor at a price equal to actual full costs of goods for Product
                    business development opportunities outside of the Territory. Sub-licensee shall not be
                    obligated to pay royalties to Licensor on sales of the Products to Licensor. Sub-licensee
                    shall also continue to sell Product to Licensor's Professional Customers at the
                    Professional Customers' Selling price listed on Exhibit I.

                m. Notice of Infringement. Sub-licensee shall provide prompt notice of any infringement or
                    threatened infringement of any of the Product Trademarks or the Avidas Trademark used
                    in connection with the Products.



         5. Government Matters and Communication

                a. ReguIatory/Government Responsibility. All regulatory matters regarding the Product
                    shall remain the exclusive responsibUity of Licensor. Each party shall promptly notify the
                    other party of any events) that materially affect(s) or could materially affect the
                    marketing of the Product, including without limitation adverse reactions, product
                    complaints and governmental inquiries. Sub-liceosee shall not without the consent of
                    Licensor or unless so required by applicable law correspond or communicate with any
                    Governmental or Regulatory Authority, whether within the Territory or otherwise,
                    concerning the Product or otherwise take any action concerning any authorization br
                    permission under which the Product is sold or any application for the same. Licensor
                    hereby represents and warrants that It has the authority to enter mto this agreement and
                    that the Products and this agreement do not violate any applicable law or regulation.
                    Furthermore, Sub-Ucensee shall, immediately upon receipt of any Governmental or
                    Regulatory communication relating to the Product, forward such information to Licensor.
                    Licensor during the Term shall promptiy inform Sub-licensee of any Governmental or
                    Regulatory Authority any Product issues or any Marketing issues which may negatively
                    impact the promotion of the Product within the Territory. All communications with
                    Government Autfaorities concerning the Product shall remain the sole responsibility of
                    Licensor. Sub-liceasee shall not respond to any Product iaquiiy by a Government
                    Authority until and only as directed by Licensor provided, however, that the foregoing
                    shall not be construed to prevent Sub-licensee in any way from complying with any
                    Governmental or Regulatory Authority or applicable laws, rules or regulations, Licensor
                    will notify Sub-licensee of any such information as it relates to any negative impact on
                    the promotion of the Product within three business days.

                b. Communications and Press Releases. As between the parties, all external public
Case 3:17-cv-01124-MMA-WVG Document 97-7 Filed 08/05/19 PageID.1830 Page 8 of 23
 Case 3:17-cv-01124~MMA~WVG Document 47-2 Fiied 12/03/18 PageiD.558 Page 125 of 196




                     communications, including but not limited to press releases relating to the Products,
                     including the timing of such releases and communications will be mutually agreed by the
                     parties to ensure a coordinated effort.

         6. Grant of Rights Consideration

                 a. License Fee. In consideration of Licensor's grant, Sub-licensee agrees to pay a payment
                     of $100,000.00 (one hundred thousand US dollars) of which $50,000.00 (fifty thousand
                     US dollars) was paid on signing of the Letter of Intent pnd $50,000.00 (fifly thousand US
                     dollars shall be paid on, or before, November 15,2010. The initial payment of $50,000
                     shall be fully refundable if this agreement is not fully executed.

                 b. Royalty. In consideration of Licensor's grant, Sub-licensee agrees to pay a royalty to
                     Licensor of fifteen percent (15%) of ati Net Sales in the Territory. Royalties shall be paid
                     on a monthly basis within thirty days following calendar month end in a single royalty
                     payment to Licensor For purposes of illustration, payment to Licensor for all Products
                     invoiced to a customer during month 1 shall be made on or about the last business day of
                     month 2. Licensor agrees that up to 10% (ten percent) of items in Product inventory may
                     be allocated for sampling, demonstration of product, and product testers and no royalty
                     shall be paid in respect of such items.

                 c. BPS Product Inventory. Sub-Ucensee agrees to pay $316,501.00 (three hundred sixteen
                     thousand five hundred one US dollars) for the Product inventory located at IPS to be
                     purchased by Sub-licensee.

                 d. Harmony Product Inventory, Sub-licensee agrees to pay $86,014.04 (eighty six thousand
                     fourteen dollars and four cents) for the Product inventory located at Harmony to be
                     purchased by Sub-licensee.

         7. Representations and Warranties of Licensor

                 a. Otrgdrtization. Licensor is a limited liability company duly organized, vftlidly existing
                     and in good standing under the laws of the state of Delaware and has all the necessary
                     corporate power and authority to conduct its business.

                 b. Authorization. The execution and delivery of this Agreement are within the corporate
                     power of Licensor and the execution, delivery and performance of this Agreement by
                     Licensor does not require the consent of any Person or the authorization (by notice or
                     otherwise) of any Government or Regulatory Authority.

                 c. The license agreement between Licensor and La Jolla Spa MD granting Licensor the
                     ability to manufacture, market, distribute, and sell the Products, to use the Product
                     Trademarks, and to sublicense those same rights is valid and is in fall force and effect.
                     Licensor has the ability under such license agreement to grant the sublicenses contained
                     in this Agreement. Licensor is not in default under such agreement and Licensor shall
                     immediately notify Sub-licensee if Licensor receives any notice from La Jolla Spa MD
                     that Licensor becomes in default under such agreement

                 d. No Conflict. The execution, delivery and performance of this Agreement by Licensor
                     does not conflict with, or constitute a breach of or under, any order, judgpient, agreement
                     or instrument to which Licensor is a party; and does not require Licensor to obtain any
                     material approval or consent from any Third Party and does not violate any Legal
                     Requirements applicable to Licensor in any material respect.

                 e. Enforceability. This Agreement constitutes the valid and binding obligation of Licensor,
                     enforceable in accordance with its terms, subject to bankroptcy, reorganization,
Case 3:17-cv-01124-MMA-WVG Document 97-7 Filed 08/05/19 PageID.1831 Page 9 of 23
Case 3;17-cv-01124-MMA-WVG Document 47-2 Filed 12/03/18 PagetD.559 Page 126 of 196




                      insolvency and other similar laws affectmg the enforcement of creditors' rights in general
                      and to general principles of equity (regardless of whether considered in a proceeding in
                      equity or an action at law). Licensor has the right, power and authority to sublicense the
                      Product and the Trademarks b the Territory.

                  f. Litigation. There is no litigation, arbitration proceeding, governmental investigation,
                       action or claim of any kind, pending or, to the knowledge of Licensor threatened, by or
                       against Licensor or any of its Affiliates which would reasonably be expected to
                       materially affect performance by Licensor of its Agreement obligations. Licensor is not
                       aware of any current or threatened litigation or third party claim concerning tfae
                       Vftaphenol trademark or the Vitapheaol Products that may impair Sub-licensee's ability
                       to freely sell the Inventory or continue to sell the Products. Licensor is not aware of any
                       current or threatened government enforcement action or investigation concerning the
                      Products.


                  g. Legal Requirements. None of Licensor, its affiliates or Persons under its direction or
                      control is currently excluded from a federal or state health care program under Section
                      1128 or 1156 of the Social Security Act as may be amended or supplemented. None of
                      Licensor, its Affiliates or persons under its direction or control is otherwise currently
                      excluded, suspended, or debarred from any federal or state program. Licensor shall
                      immediately notify if, at any time during the Term, Licensor, it's Affiliates, or any Person
                      under its direct control is convicted of an offense that would subject it or Licensor to
                      exclusion, suspension, or debannent from any federal or state program.

                  h. Inventory located at IPS. Upon Sub-licensee's payment to Licensor for the Product
                       inventory located at ?S (4346 Belgium Blvd. Kansas City, MO. 64150) Sub-licensee
                       shall receive good and marketable title to such inventory, free and clear of all security
                       interests, liens, or other encumbrances of any kind or character. Licensor represents and
                       warrants that the quantity of Product inventory listed in Exhibit IV is accurate and shall
                       immediately notify Sub-licensee if any of the inventory becomes damaged or otherwise
                       unmarketable.

                  i. Inventory located at Harmony. Upon Sub-licensee's payment to Harmony for the
                       Product inventory located at Harmony, to the best of Licensor's knowledge, Sub-licensee
                       shall receive good and marketable titfe to such inventory, tree and clear of all security
                      interests. Hens, or other encupibrances of aay kind or character. Licensor represents and
                      warrants that the quantity of Product inventoiy listed In Exhibit VI is accurate.

                  j. Know-How and Trademarks. Licensor represents and warrants that the Know-How, the
                       Products Trademarks and the Avidas Trademarks do not mfrmge, misappropriate or
                      otherwise conflict with any rights of any third parties.

          8. Representations and Warranties of Sub-licensee

                  a. Organization. Sub-licensee is a limited liability company duly organized, validly existing
                      and in good standing under the laws of the state of Pennsylvania and has all the necessary
                      corporate power and authorhy to conduct its business,

                  b. Authorization. The execution and delivery of this Agreement are within the corporate
                      power of Sub-licensee and the execution, delivery and performance of this Agreement by
                      sub-licensee does not require the consent of any Person or the authorization (by notice or
                      otherwise) of any Government or Regulator/ Authority, Sub-llcensee has die financial
                      backing to fulfill the fmancial obligations of this Agreement.

                  c. No Conflict The execution, delivery and performance of this Agreement by Sub-
                      licensee does not conflict with, or constitute a breach of or under, any order, judgment,
Case 3:17-cv-01124-MMA-WVG Document 97-7 Filed 08/05/19 PageID.1832 Page 10 of 23
 Case 3:17-cv-01124-MMA-WVG Document 47-2 Filed 12/03/18 PagelD.560 Page 127 of 196




                     agreement or instrument to which Sub-licensee is a party; and does not require Sub-
                     licensee to obtain any material approval Or consent from any Thh-d Party and does not
                     violate any Legal Requirements applicable to Sub-Hcensee in any material respect,

                 d. Enforceability. This Agreement constitutes the valid and binding obligation of Sub-
                     licensee, enforceable in accordance with its terms, subject to bankruptcy, reorganization,
                     msolvency and other similar laws affecting the enforcement of creditors' rights in general
                     and to general principles of equity (regardless of whether considered in a proceeding in
                     equity or an action at law). Sub-licensee has the right, power and authority to promote
                     and sell the Product in th6 Territory.

                 e. Litigation. There is no litigation, arbitration proceeding, governmental investigation,
                      action or claim of any kind, pending or, to the knowledge ofSub-licensee threatened, by
                      or against Sub-licensee or any of its Affiliates which would reasonably be expected to
                      materially affect performance by Sub-licensee of its Agreement obligations.

                 £ Legal Requirements. None ofSub-licerisee, its affiliates or Persons under its direction or
                     control is currently excluded from a federal or state health care program under Section
                     1128 or 1156 of the Social Security Act as may be amended or supplemented. None of
                     Sub-licensee, its Affiliates or Person under its director or control is otherwise currently
                     excluded, suspended, or debarred from any federal or state program. Sub-licensee shall
                     immediately notUy if, at any time during the Term, Sub-licensee, it's Affiliates, or any
                     Person under its direct control is convicted of an offense that would subject it or Sub-
                     licensee to exclusion, suspension, or debarment from any federal or state program.

                 g. Trademarks. Sub-licensee represents and warrants that Sub-licensee shall continue to use
                      the Vitaphenol Trademarks on all printed and electronic material and that it will not be
                      altered in any way. Sub-licensee represents and warrants that if Sub-licensee should
                      continue to use the La Jolla Spa MD Trademarks on printed and electronic material that it
                      will not be altered in any way. Sub-licensee shall continue to display Licensor's
                      company name on all printed and electronic materials in a font sbse inferior to Sub-
                     licensee.


          9. Cooperation

                 a. Development of Business. Following execution of this Agreement Licensor agrees to
                     cooperate with Sub-licensee as reasonably requested by Sub-licensee to facilitate Sub-
                     licensee's development of its business utilizing the Know-How, the Vitaphenol and La
                     Jolla Spa MD trademarks.

                 b. Additional Product Data. During the Term of this Agreement, the Parties agree to
                     promptly furnish to each other any new additional information and data developed or
                     acquired by either Party relating to the Products in the Territory, For clarity purposes, all
                     data is proprietary information and as such is solely and exclusively owned by Licensor.

          10. Covenant not to Compete

                 a. Product Competition. Licensor agrees that during the Term of the Agreement, Licensor
                     will not market or promote any product that is in direct competition with the Products.
                      Sub-licensee agrees that for a period of 12 (twelve) months following the expiration of
                      the Term of the Agreement that Sub-licensee will not market or promote any product
                      which is in direct competition with the Products. Products in direct competition shall
                      mean Products containing similar antioxidants as those found in Vitaphenol complex and
                     used as a cleanser, toner, anti-aging serum, or moisturizer.


                 b. The Parties agree that the Licensor's prescription products do not directly compete with
Case 3:17-cv-01124-MMA-WVG Document 97-7 Filed 08/05/19 PageID.1833 Page 11 of 23
 Case3:17-cv-01124-MMA-WVG Document 47-2 Filed 12/03/18 PagelD.561 Page 128 of 196




                      Products, and Licensor's development products, Avidas-OOl and additional line
                      extensions, are exempt from consideration as competition with the Products. Following
                      execution of this Agreement, Licensor agrees during the Term of this Agreement not to
                      engage in marketing and selling any additional new product which directly competes with
                      Sub-licensee's marketing and selling of Products in the Territory. Licensee further
                      agrees not to use, or permit to be used. Product trademark or Know-How to promote and
                      sell products competitive with the Products, or for any other products sold by Sub-
                      licensee.


          11. Dispute Resolution.

                  a. Dispute Resolution. The parties agree to attempt to settle any disputes that arise in
                      connection with this Agreement through good faith mediation efforts. The parties agree
                      that any dispute that arises in connection with this Agreement which is not settled
                      through good faith mediation efforts shall be settled by arbih-ation which shall be in
                      accordance with the Commercial Arbitration Rules of the American Arbitration
                      Association. Such arbitration shall be held in the Commonwealth of Pennsylvania, USA.
                      There shall be three (3) arbitrators, one (1) to be chosen by Licensor, one (1) to be chosen
                      by Sub-licensee and a third to be selected by the two arbitrators so chosen. Each party
                      shall bear its own costs relating to such arbitration, and the parties shall equally share the
                      arbitrators' fees. The decision of the arbitrators shall be final and binding upon all parties
                      and theu- respective successors and assigns.


          12. Term and Termination

                  a. Term. The Term of this Agreement shall begin upon the date of this Agreement and shall
                      continue for a period of five years unless otherwise terminated as provided herein.
                      Unless terminated as provided herein, the Agreement shall automatically renew for one
                      year periods,

                  b. Termination for Non-Payment of Fees. Licensor may terminate this Agreement
                      immediately upon notice if Sub-licensee fails to make any payment required by Article
                      3a and Article 6 within 15 days after the due date for each such payment.

                  c. Termination Non-Performance. After the first twelve months of this Agreement, Licensor
                       may terminate this Agreement early upon sbrty days prior written notice, if Licensor
                       determines in its sole discretion that Sub-licensee has not met the Minimal Level of
                       Performance in the Territory. The Minimal Level of Performance in the Territory is
                      defined as royalty payments (15% of Net Sales) of no less than (i) twenty-five thousand
                      dollars ($25,000) per quarter for the first twelve months of this Agreement (or $100,000
                      for such first 12 months) (ii) thirty-seven thousand five hundred dollars ($37,500) per
                      quarter for month thirteen to month twenty four; and (iii) fifty thousand dollars ($50,000)
                      per quarter for each subsequent quarter.

                  d. Termination upon Mutual Agreement. This Agreement may be terminated at any time by
                      mutual agreement of the parties.



                  e. Termination for Breach. Either party may terminate this Agreement, effective any time
                       after providing sixty (60) days written notice and an opportunity to cure during such sixty
                       (60) days in the event of a material failure of the other party to comply with its material
                       obligations contained in this Agreement. If such cure is effected, such notice with respect
                       to such termination shall be null and void.

                  f. Termination for Force Majeure or Bankruptcy. To the extent permitted by law, each
                       party will have the right to terminate this Agreement immediately upon notice to the



                                                           10
Case 3:17-cv-01124-MMA-WVG Document 97-7 Filed 08/05/19 PageID.1834 Page 12 of 23
 Case 3:17-cv-01124-MMA-WVG Document 47-2 Filed 12/03/18 PagelD.562 Page 129 of 196




                      other party, in the event of any Force Majeure Event affecting the other party beyond the
                      other party's control which lasts for a period of at least six months and which is of
                      sufficient intensity to interrupt or prevent the carrying out of such other party's material
                      obligations under this Agreement during such period. In no circumstances shall either
                      Party be liable to the other for its inability to perform under this Agreement due to Force
                      Majeure. Licensor may termmate tfais Agreement if Sub-licensee files for relief under the
                      United States Bankruptcy Code; files a petition under any bankruptcy, insolvency or
                      sunUar law (which petition is not dismissed within sbtty (60) days after filing). In no
                      circumstance shall Sub-Iicensee be liable to the Licensor for its inability to perform under
                      this Agreement due to Bankruptcy. Sub-Iicensee may terminate this Agreement if
                      Licensor files for relief under the United States Bankruptcy Code; files a petition under
                      any bankruptcy, insolvency or similar law (which petition is not dismissed within sixty
                      (60) days after filing), except Chapter 11 of the United States Bankruptcy Code or any
                      successor statute that permits a corporation or company to continue its operations while
                      protecting it from creditors; the appointment of a receiver for the business or property; or
                      the making of a general assignment for the benefit of its creditors. As a condition of this
                      Agreement, should Sub-licensee not terminate tfae Agreement in the event that Licensor
                      files a petition under any bankruptcy, msolvency or similar law (which petition is not
                      dismissed within sixty (60) days after filing), except Chapter 11 of the United States
                      Bankruptcy Code or any successor statute that permits a corporation or company to
                      continue its operations while protecting it from creditors; the appointment of a receiver
                      for the business or property; or the making of a general assignment for the benefit of its
                      creditors, Sub-licensee shall bo obligated to continue to pay Product Royalties to
                      Licensor and Licensor shall bo obligated to pay the York-Goldman Royalty in effect at
                      such time for the Term of this Agreement. In die event that Sub-licensee discontinues to
                      pay Product Royalties to Licensor, Licensor may terminate this Agreement.

                  g. Effects of Termination. Early termination of this Agreement for any reason shall be
                      without prejudice to Licensor's right to receive all payments accrued and unpaid on the
                      effective date of such termination and any other rights and remedies which Licensor may
                      then or thereafter have hereunder.

                  h. Actions upon Termination. In the event of early termination, Sub-licensee shall have the
                      right to dispose of its stock of Product and shall have the right to manufacture such
                      finished Product as may be necessary to balance out inventory or to convert raw
                      materials, or goods in process, into finished goods. All sales made pursuant to this
                      Article shall be subject to the payment of royalties as provided above. In the event of
                      early termination, following discontinuation of Product sales, Sub-Iicensee shall
                      discontinue its use of the Product trademark, Avidas trademark and the Know-How.

          13. Indemnification

                  a. Licensor agrees to indemnify and hold Sub-licensee harmless from and against all loss,
                       damage, cost or expense arising from or relating to any claim, action or proceeding made
                       or brought against Sub-licensee by a third party as a result of (i) Licensor's negligence,
                       willful misconduct or any breach of the terms of this Agreement (including any of its
                       representations and warranties set forth herem); and (ii) any infringement or threatened
                       infringement of any of the Product Trademarks or the Avidas Trademark used in
                       connection with the Products.

                  b. Sub-licensee agrees to indemnify and hold Licensor harmless from and against all loss,
                      damage, cost or expense arising from or relating to (i) any claim, action or proceeding
                      made or brought against Licensor by a third party as a result of Sub-licensee's
                      negligence, willful misconduct or any breach of tfae terms of this Agreement (including
                      any of its representations and warranties set forth herein) (H) any promotional claims or




                                                          11
Case 3:17-cv-01124-MMA-WVG Document 97-7 Filed 08/05/19 PageID.1835 Page 13 of 23
 Case 3:17-cv-01124-MMA-WVG Document 47-2 Filed 12/03/18 PagelD.563 Page 130 of 196




                      representations made by Sub-licensee that are materially different from claims and
                      representations that have been made by Licensor.

                  c. A party seeking indemnification under this Agreement (an "indemnified party") shaU
                      give notice to the party from whom such indemnification ts sought ("indemnifying
                      party") within thirty (30) days of the assertion of any claim (including discovery of any
                      loss, damage or injury giving rise to any claim by the indemnified party), or the
                      commencement of any action, suit, or proceeding, in respect of which indemnity may be
                      sought hereunder, provided, however, the obligation of the indemnified party to give
                      notice to the mdemmfying party shall not arise until the later to occur of: (i) the assertion
                      of a claim or commencement of an action, or (ii) the receipt by the indemnified party of
                      notice of claim or service of court process with regard to such proceeding. The
                      indemnified party shall give the indemnifying party such information regarding the claim,
                      action or proceeding as the indemnifying party may reasonably request. If a claim for
                      indemnification arises from any action, suit or proceeding, the indemnifying party shall,
                      at its expense assume the defense of such action, suit or proceeding. In such case the
                      indemnified party shall have the right, but not the duty, to participate in its own defense
                      and to employ at its own expense counsel separate from counsel employed by the
                      indemnifying party; provided, however, if a conflict exists in conducting the defense of
                      the parties on a joint basis, the iudenmifying party will be responsible for the expenses
                      and fees of separate counsel for the indemnified party. The indemnifying party shall be
                      liable for the fees and expenses of counsel employed by the indemnified party if the
                      mdemnifying party has not assumed the defense thereof. Whether or not the
                      indemnifying party chooses to defend or prosecute any claim, all the parties hereto shall
                      cooperate in the defense or prosecution thereof and shall furnish such records,
                      information and testimony, and attend such conferences, discovery proceedings, hearfags,
                      trials and appeals, as may reasonably be requested therewith. The indemnifying party
                      shall not be liable under this subparagraph for any settlement effective without its
                      consent, which consent shall not be unreasonably withheld.

                  d. The Party's obligntions under this Article shall swvive expiration or early termination of
                      this Agreement

                  e. NEFTHER LICENSOR NOR SUB-LICENSEE (WHICH FOR PURPOSES OF THIS
                      ARTICLE SHALL INCLUDE THEIR RESPECTIVE AFFILIATES, OFFICES,
                      DIRECTORS, EMPLOYEES AND AGENTS) SHALL HAVE ANY LIABILITY TO
                       THE OTHER FOR ANY PUNITIVE DAMAGES, SPECIAL, INCmENTAL,
                       CONSEQUENTIAL OR INDTOECT DAMAGES, RELATWG TO OR AMSmG
                       FROM THIS AGREEMENT, EVEN EP SUCH DAMAGES MAY HAVB BEEN
                       FORSEEABLE; PROVmED THAT SUCH LIMTTATION SHALL NOT APPLY IN
                       THE CASE OF FRAUD OR WTLU-UL MISCONDUCT.

          14. Confidential and Proprietary Information and Intellectual Property.

                  a. Each party hereto agrees that it shall not use for its own benefit or advantage, or disclose
                      to any third party, any cbnfidential or proprietary business information of the other
                      without the express written consent oftiie other party hereto except that Sub-licensee is
                      permitted to disclose non-confidential Know-How in support of promotional clauns for
                      Products. For the purposes hereof, the term "confidential and proprietary business
                      information" shall be deemed to include: (i) any and all information disclosed by one
                      party to the other pursuant to this Agreement that relates to the business affairs or
                      operations of the disclosing party, other than information that is generally publicly
                      available; and (ii) any and all information relating to product development or other
                      research and development intended to improve existing products, "Confidential and
                      proprietary business information" shall not include information thafc 1) was in the public
                       domain at the time of the disclosure or subsequently becomes part of the public domain



                                                          12
Case 3:17-cv-01124-MMA-WVG Document 97-7 Filed 08/05/19 PageID.1836 Page 14 of 23
 Case 3:17-cv-01124-MMA-VWG Document 47-2 Filed 12/03/18 PagelD.564 Page 131 of 196




                      through no breach by the recipient, 2) was in the recipient's possession free of any
                      obligation of confidence at the time jt was communicated to the recipient by discloser; 3)
                      the recipient has independently developed it without either using discloser's confidential
                      and proprietary business information or breaching this Agreement; or 4) was rightfully
                      communicated to the recipient free of any obligation of confidence subsequent to the time
                      it was communicated to the recipient by discloser.

                  b. The receiving party may disclose confidential and proprietary business information
                      pursuant to legal, judicial, or administrative proceeding or otherwise as required by law;
                      provided that the recipient shall give reasonable prior notice, if not prohibited by
                      applicable law, to the discloser and shall assist the discloser, at discloser's expense, to
                      obtain protective or other appropriate confidentiality orders, and further provided that a
                      required disclosure of confidential and proprietary business information to an agency or
                      Court does not relieve the recipient of its confidentiality obligations with respect to any
                      other party.

                  c. The obligations of this agreement shall continue to apply to confidential and proprietary
                       business information for as long as required by law and as to trade secrets for as long as
                       the owner maintains them as confidential, but shall otherwise continue until the sooner of
                       five (5) years after the exchange of such information or until superseded by a subsequent
                       agreement between the parties relating the confidential treatment of the confidential and
                       proprietary business information. Upon written request of the other party, each party
                       shall either promptly return to the other all documents, notes and other tangible materials
                       representing the other's confidential and proprietary business information and all copies
                       thereof or destroy all other copies containing such confidential and proprietary business
                       information and certify such destruction in writing to the discloser except that a party
                       may retain one copy of the confidential information solely for archival purposes.

                  d. Intellectual Property. Sub-licensee shall have the right to use the Intellectual Properly for
                       purposes of meeting its obligations as provided in this Agreement. Licensor retains all
                       ownership rights to all Intellectual Property related to the Products during the Terms of
                       this agreement.

          15. General Provisions

                  a. Relationship to the Parties. In performing their respective obligations hereunder, each
                      party shall, in all respects, be an independent conb-actor and shall not be deemed to be an
                      agent of the other for any purpose whatsoever. Neither party shall represent itself as
                      having any authority to make any contracts or agreements or undertake obligations in the
                      name of the other, or pledge credit, or extend credit to anyone in the other's name.

                  b, Non-Waiver. Any waiver by either of the parties hereto of a breach of the provisions of
                      this Agreement by the other party shall not operate or be construed as a waiver by the
                      aggrieved party of any of the rights and privileges of the aggrieved party hereunder, or of
                      any subsequent breach.

                  c. Assignment. Neither party shall assign or otherwise transfer its rights or obligations
                      under this Agreement or any interest herein or right hereunder without the prior written
                       consent of the other party, and any such purported assignment, transfer or attempt to
                       assign or transfer any interest herein or right hereunder shall be void and of no effect;
                       except that each party may assign all (but not less than all) of its rights and obligations
                       hereunder to an Affiliate or to Ae transferee or successor of its assets or securities m the
                       event of a change of control without the prior consent of the other party, provided that in
                       the case of an assignment to an Affiliate, the assigning party shall remain responsible for
                       all of its obligations and agreements set forth herein, notwithstanding such assignment.




                                                          13
Case 3:17-cv-01124-MMA-WVG Document 97-7 Filed 08/05/19 PageID.1837 Page 15 of 23
 Case 3:17-cv-01124-MMA-WV6 Document 47-2 Filed 12/03/18 PagelD.565 Page 132 of 196




                    Subject to the foregoing, this Agreement shall be binding upon and inure to the benefit of
                    the parties hereto and their respective permitted successors and assigns.

                d. Entire Agreement This Agreement and any and all documents or agreements referenced
                    herein contain all of the terms agreed to by the parties regarding the subject matter of this
                    Agreement and shall supersede any prior oral or written agreements, understandings or
                    arrangements between them. This Agreement may not be amended, modified, altered or
                    supplemented except by means of a written agreement or other instrument executed by
                    both of the parties hereto. No course of conduct or dealing between the parties shall act as
                    a modification or waiver of any provisions of this Agreement,

                e. Severabilrty. In Ifae event that any provision (or portion thereoi) of this Agreement is
                    held to be mvalid, illegal or unenforceable by a court of competent Jurisdiction or a
                    Governmental or Regulatory Authority, such provision (or portion of provision) shall be
                    construed and enforced as if it had been narrowly drawn so as not to be invalid, illegal or
                     unenforceable and die validity, legality and enforceability of the enforceable portion of
                    any such provision and the remaining provisions shall not be adversely affected thereby.

                f. Headings. The titles, headings or captions and paragraphs in this Agreement are for
                    convenience only and do not define, limit, extend, explain or describe the scope or extent
                    of this Agreement or any of its terms or conditions and therefore shall not be considered
                     in the interpretation, construction or application of this Agreement

                g. Counteqiarts, This Agreement shall become binding when any one or more counterparts
                    hereof, individually or taken together, shall bear the signatures of each of the parties
                    hereto. This Agreement may be executed in any number of counterparts, each of which
                    shall be deemed an original as against the party whose signature appears thereon, but all
                    of which taken together shall constitute but one and the same instrument

                h. Third Party Services. Sub-licensee may use third-party contractors, including, but not
                    limited to, retail account managers, telemarketing sales, contract sales orgamzations
                    during the Term of this Agreement la the event that Sub-licensee appoints a third party
                    contractor, such contractor shall be subject to confidentiality obligations no less stringent
                    than the cortRdentiality provisions of this Agreement. Sub-licensee shall be solely
                    responsible and liable for such contractors and contracted services and shall ensure that
                    the contractor complies in all material respects with the requirements of Governmental or
                    Regulatory Authorities and Applicable Laws and Regulations as it relates to the Product
                    or otherwise. The parties hereto acknowledge that the use of third-party contractors does
                    not transfer any of the Sub-licensee's obligations under this Agreement and Sub-licensee
                    shall remarn solely and exclusively responsible for its obligations to the Licensor under
                    this Agreement Sub-licensee may not sublicense to a third party its obligations under
                    this Agreement

                i. Governing Law. This Agreement shall be construed, interpreted, administered and
                    governed in accordance with the laws of Pennsylvania.

                j. Interpretation, The parties hereto acknowledge and agree that:(a) each party and its
                      representatives have reviewed and negotiated the terms and provisions of this Agreement
                      and have contributed to its preparation; and (b) the terms and provisions of this
                      Agreement shall be constmed fairly as to each party hereto and not in favor of or against
                      either party, regardless of which party was generally responsible for the preparation or
                      drafting of this Agreement.

                k. Notices. All written notices and other communications between the parties shall or may
                    be given pursuant to this Agreement shall be deemed to have been sufficiently given




                                                         14
Case 3:17-cv-01124-MMA-WVG Document 97-7 Filed 08/05/19 PageID.1838 Page 16 of 23
 Case 3:17-cv-01124-MMA-WVG Document 47-2 Filed 12/03/18 PagelD.566 Page 133 of 196




                   when delivered by personal service or sent by registered mail, to the recipient addressed
                   as follows:

                            If to Licensor -
                            M. Gardner
                            135 Conshohocken State Road, Gladwyne, PA 19035
                            Fax; 610-642-1186
                            Margiegardner@avidaspharma.com

                            If to Sub-licensee-
                            D. Neale
                            SciDerma Medical LLC
                            196 West Ashland Street, Doytestown, PA 18901
                            Fax:
                            dneale@sciderma.com



                       [REMAINDER OF PAGE WTENTIONALLY LEFT BLANK]




                                                      15
Case 3:17-cv-01124-MMA-WVG Document 97-7 Filed 08/05/19 PageID.1839 Page 17 of 23
 Case 3:17-cv-01124-MMA-WVG Document 47-2 Filed 12/03/18 PagelD.567 Page 134 of 196




                  IN WITNESS WHEREOF, the parties hereto have set their hands and seals on the day and date
        first above written,



       Avidas Phannaceuticals LLC

       Name: ^^-M^T ^^/^-^-^U/f/

       Signature



       Date:               8v/^Lf/^0/0



       SciDerma Medical LLC


        <ant§;. _\_         LASL         \6At^~

       Signi                             u-^
       Date:          <•?» z-y • / o




                                                         16
Case 3:17-cv-01124-MMA-WVG Document 97-7 Filed 08/05/19 PageID.1840 Page 18 of 23
 Case 3:17-cv-01124-MMA-WVG Document 47-2 Filed 12/03/18 PageiD.568 Page 135 of 196




                                         Exhibit I
                                    Vendors of Licensor

          1. Harmony Laboratories
          2. Topix
          3. IPS




                                            17
Case 3:17-cv-01124-MMA-WVG Document 97-7 Filed 08/05/19 PageID.1841 Page 19 of 23
 Case 3:17-cv-01124-MMA~WVG Document 47-2 Filed 12/03/18 PagelD.569 Page 136 of 196




                                         ExhibJtJI
                                     Product Trademarks

       Vhaphenol Trademarks
          1. Vitaphonol

       La Jolia Spa M.D Trademarks
           1. LaJollaSpaMD

       Avidaa Pliai'tnaocutiuais
           1. Avidas




                                                                      i®




                                             1.8
Case 3:17-cv-01124-MMA-WVG Document 97-7 Filed 08/05/19 PageID.1842 Page 20 of 23
 Case 3:17-cv-01124-MMA-VWG Document 47-2 Filed 12/03/18 PagelD.570 Page 137 of 196




                                                       Exhibit PI
                                               Vitaphenol Skin Care Line

                                                                              Current           Professional
                                                                              Net Selling        Selling
                                                                              Price*             Price**

       VCRS CRS with Vltaphenol                                                195.00            97.50

       VDC VittphenOl Daily Cleanser                                           45.00             22.50

       VDD Vitaphenol Daily Defense Cream                                      95.00             47.50

       VMF Vitapheaol Fortified Moisturizer                                    95.00             47.50

       VMS Vitaphenol Sheer Moisturizer                                        95.00             47.50

       VS Vitaphenol Anti-Aging Serum                                          95.00             47.50

       VT VItaphenol Anti-Aging Toner                                          45.00             22.50

       VGTS Vit&phenol Green Tea Serum                                        TBD

       VGTC Vitaphenol Green Tea Cream                                        TBD


       * With the exception of sales to Professional customers, Net Selling Product prices shall not be less than
       75% of the prices above. Net Selling Prices are the gross invoiced price less any discounts, rebates or any
       reductions from gross selling prico as defined by Net Sales in Article Ih.
       ** Professional Selling Price is the gross invoiced selling prices to Licensor's current customers.
       Notwithstanding anything to the contrary» Sub-licensee has the right to increase the invoiced selling prices
       to the Professional Customers and Retail Customers during the Term of this Agreement.




                                                           19
Case 3:17-cv-01124-MMA-WVG Document 97-7 Filed 08/05/19 PageID.1843 Page 21 of 23
 Case 3:17-cv-01124-MMA-WVG Document 47-2 Filed 12/03/18 PagelD.571 Page 138 of 196




                                                      Exhibit TV
                                           Product inventory located at IPS

              8/13/2010 Inventory located at IFS
                                                                  IPS
                                                                Physical      Inventory Value
         Stock Number        Description                        Inventoiv




         VCRS                CRSw/Vitaphenol                       1667            82,499.83
         VDC                 Vitaphenol Daily Cleanser             2657            31,086.90
         VDD                 Vitaphenol Daily Defense Crean        1728            20,321.28
         VMF                 Vitaphenol Fortified Moisturizei      3455            39,594.30
         VMS                 Vitaphenol Sheer Moisturizer          1625            19,223.75
         VMS-2               Vitaphenol Sheer Moisturizer          3087            36,519.21
         vs                  Vitaphenol Anti-Aging Serum           3885            44,172.45
         VT                  Vitaphenol Anti-Aging Toner           2712            28,421.76
         VT-2                Vilaphenol Anti-Aging Toner           1399            14,661.52
                                                                   22215




                                                          20
Case 3:17-cv-01124-MMA-WVG Document 97-7 Filed 08/05/19 PageID.1844 Page 22 of 23
 Case 3:17-cv-01124-MMA-WVG Document 47-2 Filed 12/0,3/18 PageiD.572 Page 139 of 196




                                                   Exhibit V
                                              Marketing Materials

          1. Vitaphenol website; www.vitaphenol.com (domain rights also include vitaphenolcomplex.com)
          2. Vitaphenol order phone number: 1-877-970-1811; fax # 1-816-587-5881
          3, Other Marketing Materials:
                   a. Vitaphenol Professional Order Form
                   b. Vitaphenol CRS samples
                   c. Erichlich Publication
                   d. Hsu Publication
                   e. MedcoForum Publication
                   f. Vitaphenol Skin Care Collection Booklet
                  g. Vitaphenol Facial Card
                  h. Vitaphenol Rack Card
                  L Vitaphenol Rep Detailer
                  j. Vitaphenol Rep Introductory Letter




                                                      21
Case 3:17-cv-01124-MMA-WVG Document 97-7 Filed 08/05/19 PageID.1845 Page 23 of 23
 Case 3:17-cv-01124-MMA-WVG Document 47-2 Filed 12/03/18 PageiD.573 Page 140 of 196




                                                            Exhibit VI
                                            Product inventory located at Harmony Labs
       Avldas Inventory Items at Harmony Labs, Inc.

       Item            Item Description                                                 Lot         Cost

                       Bulk Cost
       B01137          Ultra Gentle Cleanser                                            153700             ^MTSS
       B01137          Ultra Gsntia cieanser                                            153600              1.629.87
       B01164          Advanced Fortified                                               154000              1,330.31
       B03922          ureen Tea Serum                                                  153800                653.15
       B0476B          Rejuvenating ToneT
                          uvenatlng Toner                                               163300^               410.16
       B01147          Daily
                          ly Defense Cream                                              1SOSOO               -853752~
       Total                                                                                                6,633.99~


                       Finished or Filled Goods
                       Anti-Aglng Toner Finished Goods: 1,400 unlls                     153400~                "o.oo^

                       Sheer Molsturizer Filled Goods: 3,354 units                      3T3200^                ~aoo-
       T^taF                                                                                                   ~ow

                       Packaging Costs
       DT31906^        120ml Antl-Aglng Toner Unit Carton                               D0002426-              367.53
       U130300:        100ml Ultra Gentle Daily Cleanser Unit_Cartpn                    DQ002427              ^56.82
       PB1311BA        30ml Green Tea Cream unit carton                                 P07B124             1,289.48
       PB1312CA        30ml Green Tea Sarum unit carton                                 P07B127            T327.95~
       D131900         120ml Antl-Aglng Toner Screened Cyllndei:                        D0003105           11,868.77
       DT31100-        60ml Daily Defense Cream Screened Plastic Bottle                 D0003T03            5,562.00
       D131506-        50ml Sheer Molsturlzer Screened Plastic Boltle                   D0063102           T78675T
       0131200         30ml Anti-Aglng Serum Screened Plastic Bottle                    D0003097            6,486.00-
       D130300         100ml Ultra Gentle Daily Cleanser Screened Bottle                D0003104            5,797.00^
       PS1312CA-       New version Is D131200; Old 30ml Anti Aging Serum Bottle         P07B046               964,55
       PS131TBA^       New item version is D131100; Old Daily Defense Cream Bottle      P07B049             2,122.85
       P701303         overcap for 100ml cylinder                                       00003094           '3,161/20'
       P701319         overcap for 120ml cylinder                                       00003096           ^001:29-
       P791312~        oyercap for 30ml cylinder                                        00003100            4.212.60
       P79899T         Matallzed pump for 100ml bottle, shlnysflver                     00063093-           3,507.62
       P788992-        Metalteed punftit for 30ittl/50inl puitt[», shiny Sllvei'        &0003099           13,780.80'
       P798318-        Metallzed sprayer for 120ml bottle, shiny sllvar                 0000309S"           6,519.90
       P801319         shipper for 120ml cylinder (x 12)                                00002566              394,71
       P86T312"        shipper for 30ml cylinder (x 12)                                 06002574"            -723.63-
                       Unit Carton Prep and Proof charges                                                   1,015,00
       Totaf                                                                                               76,539,59

                       Product Specific Chemicals
       C01190T         Cucumber ExtractAQ rTea Serum)                                   C07A107               125.34-
       C040770         Mqneyquat &0 UttraGentle)                                        00002246             208.24
       C640770-        Honeyquat 50 Ultra GenUe)                                        COBL084              216,05
       C056S52         Arkopal N 090 (Ultra Gentle)                                     00003844               "6.41
       0060040         Carbowax PEG.400 SenlryNF (Fortined/Sheer)"                      C06L102              247.2(T
       C101690         Brookosome TRF (Forttfied)                                       00002539             224,73
       CT01790'        Aromaphyte of Grapefruit Peel PG (Tonar, Ullra,Sheer, Re))       0000252(T            266.50
       C103970'        AcUphyte ofYucca GL (Fortified)                                  00002623~            187.99
       C104326~        VltaphenoTBiend-BotaniqueT8aBi8ndW(Atl)                          00002601             -493,72
       C503710         Belt Flavor Oil Blend 6500055 (iSerum/Cream                      00002348             744.63
       C603710~        Bell Flavor Oil Blend 6500055TSerum/Gream                        C06L082"               ~OM~
       C503720         Bell Lavender Orange Oil (Sheer/Advanced)                        C06L083^             121.65
       TotaT                                                                                                2,839.46


       Total Amounts                                                                                       86,014.04




                                                                22
